     Case 3:21-cv-00398-RCJ-WGC Document 8 Filed 09/03/21 Page 1 of 2




1    Deverie J. Christensen
     Nevada State Bar No. 6596
2    Joshua A. Sliker
     Nevada State Bar No. 12493
3    JACKSON LEWIS P.C.
     300 South Fourth Street, Suite 900
4    Las Vegas, Nevada 89101
     Tel: (702) 921-2460
5    Email: deverie.christensen@jacksonlewis.com
             joshua.sliker@jacksonlewis.com
6
     Attorneys for Defendant
7    Tesla, Inc. aka Tesla Motors, Inc.

8
                                   UNITED STATES DISTRICT COURT
9
                                          DISTRICT OF NEVADA
10
      TERRANCE DOBBINS,                                    Case No. 3:21-cv-00398-RCJ-WGC
11
                     Plaintiff,
12
             vs.                                           STIPULATION TO EXTEND
13                                                         DEADLINE FOR DEFENDANT TO
      TESLA, INC., (a.k.a. TESLA MOTORS, INC.)             RESPOND TO PLAINTIFF’S
14    a Delaware Corporation; DOES I-X; and, ROE           COMPLAINT
      Business Entities I-X,
15
                     Defendants.
16
17             IT IS HEREBY STIPULATED by and between Plaintiff Terrance Dobbins (“Plaintiff”),

18    through his counsel Kemp & Kemp, and Defendant Tesla, Inc.(“Defendant”), through its counsel

19    Jackson Lewis P.C., that Defendant shall have a two week extension up to and including

20    September 21, 2021, in which to file a response to Plaintiff’s Complaint. This Stipulation is

21    submitted and based upon the following:

22             1.   Defendant’s response to the Complaint is currently due on September 7, 2021.

23             2.   A brief extension is necessary due to Defense Counsel’s illness. Defense Counsel

24    had a minor medical procedure last week and two days later became ill with the flu, which has

25    kept counsel out of the office for over a week. Defense Counsel requested a brief extension and

26    Plaintiff’s Counsel kindly extended the courtesy.

27             3.   This is the first request for an extension of time for Defendant to file a response to

28    Plaintiff’s Complaint.
     Case 3:21-cv-00398-RCJ-WGC Document 8 Filed 09/03/21 Page 2 of 2




1              4.    This request is made in good faith and not for the purpose of delay.

2              5.    Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

3     as waiving any claim and/or defense held by any party.

4            Dated this 2nd day of September, 2021.
5
       KEMP & KEMP                                        JACKSON LEWIS P.C.
6
       /s/ James P. Kemp                                  /s/ Deverie J. Christensen
7      James P. Kemp, Bar No. 6375                        Deverie J. Christensen, Bar No. 6596
       7435 W. Azure Drive, Ste. 110                      Joshua A. Sliker, Bar No. 12493
8      Las Vegas, Nevada 89130                            300 S. Fourth Street, Ste. 900
                                                          Las Vegas, Nevada 89101
9      Attorney for Plaintiff
                                                          Attorneys for Defendant
10
11
                                                  ORDER
12
13                                         IT IS SO ORDERED:

14
15
                                           United States Magistrate Judge
16
                                                    September 3, 2021
                                           Dated: _________________________
17
18
            4822-6092-9273, v. 1
19
20
21
22
23
24
25
26
27
28
